Case: 19-2407   Document: 24     Page: 1    Filed: 02/05/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  GORDON PEKRUL,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-2407
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01234-MMS, Chief Judge Margaret M.
 Sweeney.
                 ______________________

                Decided: February 5, 2020
                 ______________________

    GORDON PEKRUL, Wittmann, AZ, pro se.

     SHERRA TINYI WONG, Tax Division, United States De-
 partment of Justice, Washington, DC, for defendant-appel-
 lee. Also represented by THOMAS J. CLARK, RICHARD E.
 ZUCKERMAN.
                  ______________________

     Before DYK, TARANTO, and CHEN, Circuit Judges.
Case: 19-2407     Document: 24     Page: 2    Filed: 02/05/2020




 2                                    PEKRUL v. UNITED STATES




 PER CURIAM.
     Gordon Pekrul filed a complaint with the United States
 Court of Federal Claims, alleging that the Internal Reve-
 nue Service, engaging in tax collection, had illegally col-
 lected some of his assets. The Court of Federal Claims held
 that it lacked subject-matter jurisdiction over Mr. Pekrul’s
 claims and dismissed his complaint. We affirm.
                               I
     The Internal Revenue Service (IRS) has asserted that
 Mr. Pekrul owes the United States millions of dollars in
 taxes for tax years 2002–2007. To collect the taxes assert-
 edly owed, the IRS has placed liens on Mr. Pekrul’s prop-
 erty and has garnished his Social Security benefits.
      In May 2018, Mr. Pekrul filed a petition with the
 United States Tax Court challenging the IRS’s assessment
 of taxes for the years 2000–2017. The IRS, as respondent,
 moved to dismiss the petition for lack of jurisdiction on var-
 ious grounds. The Tax Court granted the motion.
     In August 2019, Mr. Pekrul filed this action against the
 United States in the Court of Federal Claims. He alleges
 that the government has injured him “in the amount of
 $9,721,832.93 by collecting assets without jurisdiction.”
 S.A. 7. His damages are the sum of what he states is the
 value of the liens against his property—$9,682,592.93—
 and the garnishments of his Social Security benefits—
 $39,240.00. Id. Attached to his complaint are the Tax
 Court’s order of dismissal for lack of jurisdiction, the IRS’s
 motion to dismiss in the Tax Court, and a cover sheet indi-
 cating that his suit relates to individual income taxation.
     The Court of Federal Claims, on its own motion, dis-
 missed Mr. Pekrul’s complaint for lack of jurisdiction.
 Pekrul v. United States, 144 Fed. Cl. 556, 557 (2019). The
 court reasoned that it lacks jurisdiction to hear an illegal
 collection claim or a wrongful levy claim. Id. at 559. The
 court also held that the complaint did not come within its
Case: 19-2407     Document: 24      Page: 3   Filed: 02/05/2020




 PEKRUL v. UNITED STATES                                     3



 jurisdiction over tax refund claims because Mr. Pekrul had
 not fulfilled prerequisites to bring a tax refund claim. Id.
 at 559–60. The court entered final judgment on August 28,
 2019.
     Mr. Pekrul timely filed a notice of appeal. S.A. 10; 28
 U.S.C. §§ 2107, 2522. We have jurisdiction under 28 U.S.C.
 § 1295(a)(3).
                               II
     On appeal, Mr. Pekrul argues that the Court of Federal
 Claims failed to consider the evidence showing his injury
 and should have considered his claim under the Fourth
 Amendment.
      We review de novo the court’s dismissal for lack of sub-
 ject-matter jurisdiction under the Tucker Act. Alpine PCS,
 Inc. v. United States, 878 F.3d 1086, 1092 (Fed. Cir. 2018);
 Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
 2004). In reviewing a dismissal made on the complaint, we
 accept as true all factual allegations in the complaint. Er-
 ickson v. Pardus, 551 U.S. 89, 93–94 (2007). Although we
 generally interpret the pleadings of a pro se plaintiff liber-
 ally, Durr v. Nicholson, 400 F.3d 1375, 1380 (Fed. Cir.
 2005) (citing Hughes v. Rowe, 449 U.S. 5, 9–10 (1980)), pro
 se status cannot excuse a failure to demonstrate that juris-
 dictional requirements are met, Henke v. United States,
 60 F.3d 795, 799 (Fed. Cir. 1995). The party seeking relief
 from the court bears the burden of establishing the court’s
 jurisdiction. McNutt v. General Motors Acceptance Corp. of
 Ind., 298 U.S. 178, 189 (1936).
                               A
     Although the exhibits attached to the complaint, and
 the dollar value of the alleged injury, might suggest that
 Mr. Pekrul is seeking a tax refund, the complaint does not
 come within the Court of Federal Claims’ jurisdiction over
 tax refund claims. A taxpayer seeking a refund of taxes
 erroneously or illegally assessed or collected may bring an
Case: 19-2407     Document: 24      Page: 4     Filed: 02/05/2020




 4                                     PEKRUL v. UNITED STATES




 action against the government in the Court of Federal
 Claims. 28 U.S.C. § 1346(a)(1). But there are two prereq-
 uisites to the court’s jurisdiction over such a claim: first,
 the taxpayer must have already paid the disputed taxes in
 full, Flora v. United States, 357 U.S. 63, 75–76 (1958); sec-
 ond, the taxpayer must have sought a refund from the IRS
 before suing in the Court of Federal Claims. 26 U.S.C.
 § 7422(a). Mr. Pekrul has not shown that either prerequi-
 site was met. Therefore, the Court of Federal Claims
 lacked jurisdiction to hear Mr. Pekrul’s complaint as a
 claim for a tax refund.
                                B
      Mr. Pekrul’s complaint contains allegations of fraudu-
 lent tax collection: it alleges that the government has “ma-
 liciously” “collected assets . . . without jurisdiction”
 resulting in “ill gotten gains.” S.A. 8. But a claim of fraud-
 ulent tax collection is essentially a tort claim. The Court of
 Federal Claims lacks jurisdiction over such a claim, as it
 “sound[s] in tort.” 28 U.S.C. § 1491; see Brown v. United
 States, 105 F.3d 621, 623 (Fed. Cir. 1997).
      In certain circumstances, an action may be brought
 against the federal government to challenge a tax levy, 26
 U.S.C. § 7426; to seek damages for failure to release a lien,
 id., § 7432; or to seek damages for a collection action that
 recklessly or intentionally disregards the law, id., § 7433.
 But the Court of Federal Claims lacks jurisdiction to hear
 such an action. See Ledford v. United States, 297 F.3d
1378, 1382 (Fed. Cir. 2002).
                                C
     In his informal brief to this court, Mr. Pekrul argues
 that the Court of Federal Claims should have applied the
 Fourth Amendment, implying that the IRS’s assessment of
 taxes against him, and its use of liens and garnishments to
 collect those taxes, violated his right to be secure in his per-
 son, houses, papers, and effects. This characterization does
Case: 19-2407    Document: 24      Page: 5   Filed: 02/05/2020




 PEKRUL v. UNITED STATES                                   5



 not aid Mr. Pekrul in identifying a claim within the Court
 of Federal Claims’ jurisdiction.
     Although some claims founded upon the Constitution
 are within the Court of Federal Claims’ jurisdiction, a
 plaintiff making such a claim must demonstrate that the
 source of substantive law he relies upon can “fairly be in-
 terpreted as mandating compensation by the federal gov-
 ernment for the damages sustained.” United States v.
 Mitchell, 463 U.S. 206, 216–17 (1983) (internal quotation
 marks and citation omitted). The Fourth Amendment does
 not mandate compensation by the federal government for
 damages sustained. See id.; Brown, 105 F.3d at 623.
 Therefore, Mr. Pekrul’s Fourth Amendment claim is out-
 side the jurisdiction of the Court of Federal Claims. Brown,
105 F.3d at 623–24.
                             III
      Because Mr. Pekrul has not shown that he has a claim
 within the jurisdiction of the Court of Federal Claims, we
 affirm the judgment dismissing the case.
                        AFFIRMED